Citation Nr: 1223492	
Decision Date: 07/06/12    Archive Date: 07/13/12

DOCKET NO.  09-06 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for post-operative residuals of extensor tendon laceration of the left long finger, prior to April 23, 2007, and in excess of 30 percent from that date.

2.  Entitlement to an initial rating in excess of 10 percent for left hand scars (minor).

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to an initial rating in excess of 70 percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Colin E. Kemmerly, Attorney




ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran had active military service from November 1989 to March 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama which granted service connection for post-operative residuals of extensor tendon laceration of the left long finger and assigned a 10 percent rating from June 27, 2005; granted service connection for left hand scars (minor), and assigned a 10 percent rating from June 27, 2005; and denied service connection for sleep apnea.  

On April 23, 2007, the Veteran requested service connection for sleep apnea and an increased rating for the left hand conditions.  Since this correspondence was received within one year of the May 2006 rating decision, it is accepted as notice of disagreement.  In an August 2007 rating decision, the findings of the May 2006 decision were confirmed and continued.  

In an August 2010 rating decision, service connection was granted for PTSD with depressive disorder/alcohol abuse, a 30 percent rating was assigned from September 28, 2007, and a 70 percent rating was assigned from March 23, 2010.  In August 2011, a notice of disagreement was received.  In a September 2011 rating decision, an earlier effective date for the 70 percent rating was assigned from September 29, 2007.  

Also, the September 2011 rating decision increased the rating for post-operative residuals of extensor tendon laceration of the left long finger to 30 percent from April 23, 2007.  In December 2011, the Board remanded this case for the Veteran to be afforded a Board hearing, but he did not report for the hearing.

The issue of entitlement to special monthly compensation (SMC) based on the loss of use of the right hand per 38 C.F.R. §§ 3.350 and 4.63 for has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue and it is referred to the AOJ for appropriate action.  

The issues of service connection for sleep apnea and an initial rating in excess of 70 percent for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The Veteran's post-operative residuals of extensor tendon laceration of the left long finger causes limitation of motion of all fingers and the thumb of the left (minor hand) resulting in pain and weakness, but there is no amputation of any finger or the thumb.

2.  The Veteran has two left hand scars due to an inservice injury; one scar measures 8.5 centimeters in length extending from the mid aspect of the dorsum of the hand to the dorsal radial aspect of the metacarpophalangeal (MP) joint of the long finger and the second scar extends dorsally from the long finger MP joint to the dorsum of the proximal phalanx of the index finger; both scars are tender and painful.


CONCLUSIONS OF LAW

1.  The criteria for an initial combined rating of 40 percent for post-operative residuals of extensor tendon laceration of the left long finger, causing disability of the left thumb, disability of the left long finger, disability of the left index finger, disability of the left ring finger, and disability of the left little finger, are met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.25, 4.71a, Diagnostic Codes 5228, 5229, and 5230 (2011). 

2.  The criteria for an initial rating in excess of 10 percent for left hand scar located from the mid aspect of the dorsum of the hand to the dorsal radial aspect of the MP joint of the long finger are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.118, Diagnostic Code 7804 (prior to October 23, 2008).

3.  The criteria an initial rating of 10 percent for left hand scar located extending dorsally from the long finger MP joint to the dorsum of the proximal phalanx of the index finger are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.118, Diagnostic Code 7804 (prior to October 23, 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim, including apprising him or her of the information and evidence he or she is responsible for providing versus the information and evidence VA will obtain for him or her.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

These notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  So this notice must include information that a "downstream" disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486.

Ideally, this notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary notice and then readjudicating the claim - including in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has made clear that VCAA notice errors are not presumptively prejudicial, rather, must be determined on a case-by-case basis, and that, as the pleading party attacking the agency's decision, the Veteran, not VA, bears this burden of proof of establishing there is a VCAA notice error and, moreover, above and beyond this, that the error is unduly prejudicial, meaning outcome determinative of the claim.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of the claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  VCAA letters were sent in August 2005, May 2007, and December 2008.  The letters, especially in combination, indicated the type of evidence and information needed to substantiate the claims and apprised the Veteran of the Veteran's and VA's respective responsibilities in obtaining this supporting evidence.  The letters also notified the Veteran that a "downstream" disability rating and an effective date for the award of benefits would be assigned if service connection was granted, in compliance with Dingess.

With regards to the claim for higher initial ratings for the left hand disabilities, the Veteran is challenging the initial evaluations assigned following the granting of service connection for his disabilities.  And in Dingess the Court held that in cases, as here, where service connection has been granted and an initial disability rating and effective date assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose the notice is intended to serve has been fulfilled.  Id., at 490-91.  Thereafter, once a notice of disagreement (NOD) has been filed contesting a "downstream" issue such as the initial rating assigned for the disability, the notice requirements of 38 U.S.C. §§ 5104 and 7105 regarding a rating decision and SOC control as to the further communications with the appellant, including as to what evidence is necessary to establish a more favorable decision with respect to the downstream element of the claim.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).

Here, in the NOD, the Veteran took issue with the initial disability rating assigned, and it is presumed he is seeking the highest possible rating or maximum benefits available under the law.  Id.; see also AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  Therefore, in accordance with 38 U.S.C.A. §§ 5103A, 5104, and 7105(d), the RO sent him an SOC pertaining to each issue that contained, in pertinent part, the criteria for establishing his entitlement to a higher rating for this disability and a discussion of the reasons and bases for not assigning a higher rating.  See 38 U.S.C.A. § 7105(d)(1).  Further, the August 2005 VCAA letter pertained to service connection.  Nevertheless, the subsequent VCAA letters specifically pertinent to the "higher rating" issues.  Therefore, VA complied with the procedural statutory requirements of 38 U.S.C.A. §§ 5104(b) and 7105(d), as well as the regulatory requirements in 38 C.F.R. § 3.103(b).  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003 (Dec. 22, 2003).

Regarding the duty to assist, the Veteran's pertinent medical records have been obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.  There is no objective evidence indicating that there has been a material change in the service-connected disability since the Veteran was last examined.  38 C.F.R. § 3.327(a).  

The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95.  The VA examination reports, cumulatively, are thorough and supported by the record.  These examinations are adequate as the claims file was reviewed, the examiners reviewed the pertinent history, examined the Veteran provided findings in sufficient detail, and provided rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Therefore, the examinations in this case are adequate upon which to base a decision.  The Veteran was specifically examined to assess and then reassess the severity of this disability in question.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); and Allday v. Brown, 7 Vet. App. 517, 526 (1995).  The records satisfy 38 C.F.R. § 3.326.

In summary, the Board finds that "it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate his claim."  See Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).


Ratings

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Before proceeding with its analysis of the Veteran's claim, the Board finds that some discussion of Fenderson v. West, 12 Vet. App 119 (1999) is warranted.  In that case, the Court emphasized the distinction between a new claim for an increased evaluation of a service-connected disability and a case (such as this one) in which a veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service-connected.  VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this case, there has not been a material change in the disability level and a uniform rating is warranted.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).   

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  T

Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).   

The Board notes that the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

The Board further notes that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).




Post-operative Residuals of Extensor Tendon Laceration of the Left Long Finger

In May 2006, the Veteran was afforded a VA examination.  The Veteran related that he used his right hand (major) for his activities of daily living.  He indicated that he was able to perform the duties of his job, but only typed with his right hand.  Examination of the left hand revealed mild puffiness over the dorsum of the hand with somewhat generalized tenderness to palpation.  When attempting to make a fist.  The tips of the fingers missed the palm by 2 to 4 centimeters.  Grip strength estimated at 3+ to 4/5 with handshake.  The Veteran was unable to squeeze just the two fingers of the examiner's hand secondary to limitation of motion of his fingers.  On range of motion testing, the Veteran had the following range of motion of the MP joints of the fingers.  Index was 0-60 degrees, long was 0-55 degrees, ring was 0-55 degrees, and small was 0-60 degrees.  Proximal interphalangeal joint (PIP) joint range of motion measurements were index was 
0-70 degrees, long was -15-50 degrees, ring was 0-55 degrees, and small was 0-60 degrees.  The Veteran had full range of motion of the distal interphalangeal joint (DIP) joints.  He did have pain on range of motion testing, particularly of the long and ring fingers.  He could slowly oppose the thumb to the tip of the ring and small fingers.  

A June 2006 evaluation revealed decreased grip strength.  The hand was held in flexed positions of the fingers and the Veteran was unable to fully extend them.  

Lay evidence received the next month from the Veteran's wife and sister-in-law indicated that the Veteran exhibited constant pain and swelling from his left hand and needed assistance with bathing and dressing.  He was taking pain medication and his wife also did most of the driving.  The Veteran wore a brace due to his disability.

In June 2007, the Veteran underwent a VA examination.  The Veteran reported having constant and severe left hand pain, as opposed to having flare-ups.  He related that he was taking pain medication.  He said that he had very limited functional use of the left hand.  He stated that the pain was of such intensity that it interfered with his sleep and it also radiated up his right arm.  He was independent in his activities of daily living, although his wife sometimes helped with dressing.  He indicated that he was terminated from his job due to his left hand problems, but hoped to enter an educational program though VA.  He wore a wrist splint to protect his left hand.  Examination revealed the presence of the wrist splint.  The Veteran had puffiness over the dorsum of the hand as well as in the palm of the hand.  The Veteran was guarded in his attempts at range of motion testing.  When attempting to make a fist, the tips missed the palm by 7 centimeters.  He resisted any passive range of motion testing of the fingers secondary to the pain.  He could barely oppose the thumb to the tip of the long finger.  He was unable to oppose the thumb to the other finger.  He had essentially no grip strength.  On range of motion testing, the index MP joint lacked 30 degrees from full extension with further flexion o only 35 degrees.  The PIP joint lacked 30 degrees from full extension with further flexion to only 35 degrees.  The long finger MP joint lacked 30 degrees from full extension with further flexion to 50 degrees.  The PIP joint lacked 35 degrees from full extension with 30 degrees of flexion.  The ring finger MP joint lacked 30 degrees from full extension with 50 degrees of flexion.  The PIP joint lacked 20 degrees from full extension with 30 degrees of flexion.  The small finger MP joint had lacked 30 degrees from full extension with 55 degrees of flexion.  The PIP joint had full extension, but no active flexion.  He reported pain on range of motion, but no additional limitation of motion was noted.  The impression was service-connected post-operative residuals of extensor tendon laceration of the left middle or long finger; suspect Complex Regional Pain Syndrome.  

In a November 2007 VA record, it was noted that the Veteran had possible reflex sympathetic dystrophy of the left hand secondary o the inservice accident.  

In July 2008, a VA examination was conducted.  The Veteran related that he had problems with his activities of daily living, including dressing and bathing.  He stated that his wife helped him.  He indicated that he had constant swelling of the left hand and was unable to grip with it.  He would get pain, especially in the first four fingers into the left dorsal aspect of the left hand, but not in the wrist joint.  The pain radiated up the right forearm into the neck.  The pain was constant and was described as being an ache with an intensity of 7-8 on a scale of 1 to 10 with 10 being worse.  During flare-ups, the pain increase to a 9.  He also reported that he had stiffness and locking.  He said that his left hand felt unstable.  He was taking three types of pain medications.  Physical examination revealed swelling on the dorsal aspect of the left hand and also in the first three fingers.  Range of motion of the left wrist showed dorsiflexion of 0-45, palmar flexion of 0-45, radial deviation of 0-25, and ulnar deviation of 0-25.  There was no pain in the wrist, but there was pain in the hand with motion.  There was no additional limitation of motion with repetitive use.  With the fingers, the Veteran did not move.  The range of motion with the metacarpophalangeal joint was 0-20, with the distal and proximal interphalangeal joints of 0-20.  The Veteran did not oppose the thumb to the other fingers.  He did not move his fingers and did not have any grip.  There was pain on motion, but no additional limitation of motion with repetitive use.  He had weakness in the left hand for pushing, pulling, and gripping.  X-rays were normal.  The diagnosis was residuals of a left hand injury with weakness of the left hand which affected the Veteran's ability to lift, push, and pull.  It was noted that the Veteran was right hand dominant.

In February 2009, the Veteran was examined by VA.  The Veteran stated that he had increased pain and loss of grip strength.  On examination, the Veteran was unable to completely close his left hand, demonstrating poor grip strength which was 2/5 in the left hand.  The Veteran described sensation to light touch as being decreased over the left upper extremity as compared to the right side.  There was a loss of recognition to pinprick over the left dorsal hand.  On active range of motion, the index finger, long finger, and ring fingers were curled in the resting position.  He was unable to completely oppose the four fingers to the thumb.  Measurement of the second digit of the left hand was 4 centimeters, third digit was 6 centimeters, fourth digit was 5 centimeters, and fifth digit was 5 centimeters.  Fisting to the transverse crease measured the thumb at 4 centimeters, from the second digit was 7 centimeters, from the third digit was 9 centimeters, from the fourth digit was 8 centimeters, and from the fifth digit was 5.5 centimeters.  There was mild tenderness to palpation over the left metacarpophalangeal joint and the dorsal hand.  There was no painful motion, tenderness, spasms, edema, fatigability, lack of endurance, weakness, or instability, except as noted.  Also, there was no additional limitation of motion after at least three repetitions.  Flare-ups could not be determined.  X-rays revealed no changes from November 2007 which revealed symmetric bone density.  The diagnosis was limitation of motion of the left long finger, mild.

In April 2010, the Veteran was afforded a VA examination.  The Veteran indicated that he needed assistance with his activities of daily living due to his left hand disability.  For example, he reported having trouble dressing and bathing.  He related that he could not grip or lift objects, play ball with his child, and had constant pain which was 8 out of 10 on a scale of 1 to 10 with 10 being worse.  He indicated that the pain radiating into his left forearm.  Physical examination revealed that the left hand demonstrated minimal movement.  The Veteran did not oppose his fingers to his thumb with gap to transverse crease of the left thumb 4 centimeters, index finger of 7 centimeter, middle finger of 8 centimeter, ring finger of 9 centimeter, and fifth finger of 8 centimeter.  Movement was painful in all fingers and the hand.  There was tenderness to palpation over the dorsal hand and proximal fingers, greatest over the third and fourth metacarpals.  X-rays revealed no acute fracture or opaque foreign body.  Joint spaces were well maintained.  There were no reticular erosions.  There was a remote healed corner fracture of the base of the proximal phalanx third finger.  The diagnosis was residuals, left hand, with limited mobility and severe functional limitations.  

VA outpatient records continuously documented the Veteran's complaints of left hand pain and swelling.  They also documented his use of multiple pain medications for relief.

Prior to April 23, 2007, the Veteran's left hand disability was rated as 10 percent disabling under Diagnostic Code5229.  However, as of April 23, 2007, the disability rating was increased to 30 percent under Diagnostic Code 5229-5307.

Diagnostic Code 5229 contemplates limitation of motion of the index or long finger and provides a noncompensable evaluation for a gap of less than one inch (2.5 centimeters) between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, and; extension is limited by no more than 30 degrees.  A 10 percent evaluation if afforded for a gap of one inch (2.5 centimeters) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or; with extension limited by more than 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5229.

Under Diagnostic Code 5228, limitation of motion of the thumb provides a non-compensable rating (zero percent) for a gap of less than one inch (2.5 cm) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers; a 10 percent rating for a gap of between one to two inches (2.5 cm to 5.1 cm) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers; and a 20 percent rating for a gap of more than two inches (5.1 cm) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  38 C.F.R. § 4.71a.  The ratings are the same regardless of whether the hand affected is the major or minor.

Under Diagnostic Code 5230, Ring or little finger, limitation of motion, all ratings are noncompensable.  

All of the Veteran's fingers and his thumbs are functionally affected as shown by the lay and medical evidence.  In assigning the maximum ratings for the minor side, a 20 percent rating is warranted for the thumb, a 10 percent rating for the long finger, a 10 percent rating for the index finger, and 0 percent ratings for the other two fingers.  The combined rating is 40 percent per 38 C.F.R. § 4.25.  The Board has considered the directives of DeLuca and finds that this higher rating more nearly contemplates painful motion as well as weakness and the other pertinent factors.  

Ratings are also provided for ankylosis under Diagnostic Codes 5224-5227, but the Veteran does not have ankylosis of the fingers and the ratings, nevertheless, are the same as already assigned.  Higher ratings are provided for amputation of the fingers under Diagnostic Codes 5152-5156, but the Veteran does not have that type of disability of any finger or the thumb.

Alternatively, Diagnostic Code 5307 governs impairment resulting from muscle injuries to Muscle Group VII.  This group involves the muscles arising from the internal condyle of the humerus, to include flexors of the carpus and long flexors of fingers and thumb, and the pronator, and its functions include the flexion of wrist and fingers.  A slight injury to the dominant hand involving Muscle Group VII warrants a noncompensable rating.  Higher disability ratings of 10, 20, and 30 percent are warranted when the injury to the minor hand involving Muscle Group VII is moderate, moderately severe, and severe, respectively. 38 C.F.R. § 4.73, Diagnostic Code 5307.  A 30 percent evaluation represents the maximum schedular rating under Diagnostic Code 5307 for a disability of the minor extremity.  Because the Veteran is right-handed, the percentages for the minor hand are applicable.  

The Veteran has already been assigned the maximum rating under 
Diagnostic Code 5307.  Since a 40 percent rating is higher, based on individual ratings for the fingers, the Board finds that the Veteran should be rated on that basis, instead, under the code he was originally signed, but with each finger receiving a rating, as indicated, as this is more advantageous to the Veteran.  See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code should be upheld if it is supported by explanation and evidence).  A rating under 
Diagnostic Code 5307 cannot also be provided as an additional rating since that code contemplates movement of the fingers and the resulting inability to effectively make a fist with weakness which is the basis for the 40 percent combined rating.  


Left Hand Scars

Service connection is in effect for left hand scars, rated at 10 percent under Diagnostic Code 7804.  38 C.F.R. § 4.118.  The Veteran seeks a higher rating. 

The criteria used to evaluate disabilities involving the skin were revised during this appeal, effective October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008) (codified at 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7805).  However, the revisions are only effective for claims filed on or after October 23, 2008, although a claimant may request consideration under the amended criteria.  In this case, the Veteran's claim for service connection was received prior to that date and he has not requested such consideration. Although the March 2010 supplemental statement of the case addressed both versions, the old version is more favorable to the Veteran as it permits a separate rating for each scar in this case, as set forth below.  Also, as noted, it is the old criteria which are actually applicable.  

The Veteran has been afforded a 10 percent rating for scars of the left hand.  A 10 percent rating was assigned under Diagnostic Code 7804.

In a May 2006 examination, the Veteran had two scars.  There was a well healed, slightly curvilinear scar measuring 8.5 centimeters in length extending from the mid aspect of the dorsum of the hand to the dorsal radial aspect of the metacarpophalangeal (MP) joint of the long finger.  The second scar extended dorsally from the long finger MP joint to the dorsum of the proximal phalanx of the index finger.  There was discomfort and altered sensation reported to palpation of the scars.  They were well-healed, well-nourished, and non-adherent.  There was no underlying defect noted when attempting to make a fist.  Limitation of motion of the fingers themselves, as noted above, was shown.

On a June 2007 VA examination, the scars were again identified.  The examiner noted that the Veteran's scars were tender, but otherwise were well-nourished and nonadherent.  No underlying defect was noted.  Again, limitation of motion of the fingers themselves was shown.

In July 2008, the Veteran underwent another VA examination.  Numbness around the dorsal aspect of the hand with the scar was reported.  The scars were described, but were not noted to be painful on this examination.  A limitation of motion of the fingers themselves was shown.  

A February 2009 examination revealed the two scars which were both superficial; nontender to palpation; not adhered to underlying tissue, not productive of loss of skin, ulcerations, or breakdown; not causing limitation of motion; and not resulting in disfigurement.  At this time, the Veteran did not report problems with his scars.

In July 2009, the Veteran was examined by VA.  The scars were noted to be superficial with no disfigurement or limitation.  Another examination was held in April 2010.  Tenderness to palpation with regard to the hand as a whole was noted.  

An April 2010 examination examined the left hand, but no additional description of the scars was provided.

Effective August 30, 2002, Diagnostic Code 7801 provided that scars, other than head, face, or neck, that are deep or that cause limited motion warrant a 10 percent rating if the area or areas exceed 6 square inches (39 sq. cm).  A 20 percent rating requires an area or areas exceeding 12 square inches (77 sq. cm). (Note 1) Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with § 4.25 of this part.  (Note 2)  A deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2002).  The Veteran's scars are not located in the head, face, or neck areas.  

Diagnostic Code 7802 provided that scars, other than the head, face or neck that are superficial and that do not cause limited motion warrant a maximum 10 percent evaluation if the area or areas are 144 square inches or greater.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2002).  The Veteran's two scars have been noted to not cause limitation of motion.  However, a rating under this code higher than the 10 percent already assigned under Diagnostic Code 7804 is not provided.  

Diagnostic Code 7803 provided that a superficial, unstable scar warrants a 10 percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2002).  The evidence does not show that the scars are unstable, such that there is a frequent loss of covering on the skin.  The Veteran has not reported such occurrences either.  Also, the 10 percent is the maximum rating.

Diagnostic Code 7804 provided that a 10 percent disability evaluation was warranted for superficial scars, which are painful on objective demonstration.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2002).  The Board notes that the Veteran's two scars have been tender on objective evaluation.  In addition, the Veteran is certainly competent to report pain, numbness, swelling and edema, weakness, other symptoms, and that his activities are restricted.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  

A 10 percent rating is the maximum evaluation; thus, the Veteran is already in receipt of the highest rating possible under this code.  However, he has two separate scars.  Thus, since both are symptomatic, each scar warrants a 10 percent rating.  Thus, an additional 10 percent rating is for assignment.  

Finally, under Diagnostic Code 7805, other scars are to be rated on limitation of function of affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2002).  The Veteran's left hand disability, post-operative residuals of extensor tendon laceration of the left long finger, has been assigned a rating which is based in part on limitation of motion.  To assign another rating for the same limitation of motion would amount to pyramiding and is therefore not permitted.  See 38 C.F.R. § 4.14.  


Conclusion

In determining whether a higher rating is warranted for service-connected disability, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, the evidence supports a higher combined rating of 40 percent for post-operative residuals of extensor tendon laceration of the left long finger, causing disability of the left thumb, disability of the left long finger, disability of the left index finger, disability of the left ring finger, and disability of the left little finger.  In addition, the evidence supports two 10 percent ratings for left hand scars: one scar measuring 8.5 centimeters in length extending from the mid aspect of the dorsum of the hand to the dorsal radial aspect of the MP joint of the long finger and the second scar extended dorsally from the long finger MP joint to the dorsum of the proximal phalanx of the index finger.  All ratings are warranted for the entire appeal period.

In considering the claim for higher ratings, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  In a recent case, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's left hand disabilities are not shown to cause any impairment that is not already contemplated by the relevant diagnostic codes, as cited above, and the Board finds that the rating criteria reasonably describe his disabilities.  Therefore, referral for consideration of an extraschedular rating is not warranted.

Also, the Board notes that while the Veteran referred to unemployability in his examination reports, he is already receiving a total rating based on individual unemployability.



ORDER

An initial combined rating of 40 percent for post-operative residuals of extensor tendon laceration of the left long finger, causing disability of the left thumb, disability of the left long finger, disability of the left index finger, disability of the left ring finger, and disability of the left little finger, is granted, subject to the law and regulations governing the payment of monetary benefits.

An initial rating in excess of 10 percent for left hand scar, located from the mid aspect of the dorsum of the hand to the dorsal radial aspect of the MP joint of the long finger, is denied.  

An initial separate rating of 10 percent for left hand scar located extending dorsally from the long finger MP joint to the dorsum of the proximal phalanx of the index finger is granted, subject to the law and regulations governing the payment of monetary benefits.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

The service records do not reflect any complaints, findings, or treatment of a sleep disorder.  However, the Veteran is competent to report that he has difficulty sleeping.  Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno. 

The Veteran has been diagnosed as having obstructive sleep apnea.  He has not been afforded a VA examination nor has any medical opinion been provided regarding the etiology of a sleep disorder.  Because this case presents complex medical and unresolved factual questions and since the Board is precluded from reaching its own unsubstantiated medical conclusions, further development is required.  See Jones v. Principi, 16 Vet. App. 219, 225 (2002), citing Smith v. Brown, 8 Vet. App. 546, 553 (1996) (en banc); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The Veteran should be afforded a VA examination to determine if he has a sleep disorder which is etiologically related to service.  

The Veteran receives regular VA treatment from the Biloxi VA medical Center as well as the VA outpatient clinic in Pensacola.  As such, pertinent treatment records of the Veteran should be obtained.  

In an August 2010 rating decision, service connection was granted for PTSD with depressive disorder/alcohol abuse, and a 30 percent rating was assigned from September 28, 2007, and a 70 percent rating was assigned from March 23, 2010.  In August 2011, correspondence was received from the Veteran which is titled "NOTICE OF DISAGREEMENT-NOTICE OF INTENT TO APPEAL" as to that rating decision.  In that correspondence, the Veteran indicated that he deserved a TDIU due to his PTSD.  However, it was also generally indicated that the Veteran disagreed with "all the adjudicative determination mentioned in the above August 25, 2010 rating decision."  The requested TDIU was granted in a September 2011 rating decision, effective September 29, 2007.  Also an earlier effective date for the 70 percent rating was assigned from that same date.  Nevertheless, since a schedular 100 percent was not assigned, a statement of the case must be issued as to the issue of entitlement to an initial rating in excess of 70 percent for PTSD.  The failure to issue a statement of the case is a procedural defect requiring a remand.  Manlincon v. West 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file copies of all clinical records, which are not already in the claims file, of the Veteran's treatment at the Biloxi VA medical Center as well as the VA outpatient clinic in Pensacola.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current sleep disorder.  Any indicated tests should be accomplished.  The examiner should review the claims folder prior to examination.  The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current sleep disorder had its clinical onset during service or is related to any in-service disease, event, or injury.  The examiner should comment on the Veteran's report of having sleep problems since service, the medical records documenting OSA, and the medical records noting sleep difficulties with regard to PTSD.

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

3.  The AMC should review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, AMC should return the case to the examiner for completion of the inquiry.  

4.  The AMC should then readjudicate the claim of service connection for sleep apnea on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

5.  The Veteran should be sent a statement of the case as to the issue of entitlement to entitlement to an initial  rating in excess of 70 percent for PTSD in accordance with 38 U.S.C.A. § 7105 and 38 C.F.R. §§ 19.29, 19.30.  If the Veteran perfects his appeal by submitting a timely and adequate substantive appeal on this issue, then the claim should be returned to the Board.

By this remand the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



______________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


